                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

         v.                                               Case No. 19-CR-226
                                                                    15-CR-152
KOU LEE,

                       Defendant.


              ORDER GRANTING MOTION TO ADJOURN AND EXCLUDE TIME


         On December 10, 2019, Defendant Kou Lee was charged with Possession with Intent to

Distribute Methamphetamine and Possession of Ammunition by a Felon in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2), and Title 21 U.S.C. §§ 841(a), and (b)(1)(A) in 19-CR-226. On

November 5, 2019, Kou Lee appeared for an initial hearing for revocation in 15-CR-152 based

upon the allegations of new criminal conduct. On January 30, 2020, counsel e-filed a Plea

Agreement and a motion to remove the final pre-trial and trial dates from the court calendar in

order to combine the Change of Plea and Sentencing dates in this case with defendant’s

revocation proceedings in 15-CR-152. Counsel conferred with the Assistant United States

Attorney, who has no objection to the request. Counsel agree that the combined hearing should

be scheduled in approximately 30 days to allow counsel to complete a global resolution of both

cases.    Counsel also request that the United States Probation Office prepare a pre-plea

presentence investigation report for that hearing.
       Having considered the request, IT IS HEREBY ORDERED that the unopposed motion

to remove the scheduled final pretrial and jury trial dates from the calendar is GRANTED and

the Clerk is directed to schedule the combined change of plea/sentencing/revocation hearing in

19-CR-226 and 15-CR-152 to be held in March 2020.

       IT IS ALSO ORDERED the United States Probation Office prepare a pre-plea

presentence investigation report for that hearing.

       IT IS FURTHER ORDERED that all time between the previously scheduled trial date

and the newly rescheduled combined hearing date be excluded from the calculation under the

Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A).

       The court finds that the delay resulting from a continuance is warranted to allow the

parties to complete finalization of their plea agreement and concludes that the interest of the

defendant and the public in a speedy trial is outweighed by the need to ensure that the defendant

has a full and fair opportunity to confer with counsel and the Government and attempt to resolve

both matters short of trial, if possible. Accordingly, the delay necessitated by this action is

excluded from the calculation under the Speedy Trial Act pursuant to 18 U.S.C.

§ 3161(h)(7)(A).

       Dated this    3rd   day of February, 2020.

                                                     BY THE COURT:

                                                      s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court
